DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2020 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 16, 22-23, 29-30, 36-37, and 43 have been amended, claims 17-21, 24-28, 31-35, and 38-42 have been canceled, and claims 44-51 have been newly added.  Claims 16, 22-23, 29-30, 36-37, and 43-51 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 23, 30, and 37 have been considered but are moot in view of newly found references Byun and Ko.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 47, 49, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 45, the request message is recited to be used for both requesting a setup of user equipment (UE) context or change to UE context information and confirming the setup of the UE context or change of the UE context information, which is confusing and ambiguous.  The same request message cannot be used to both request and confirm the setup or change to the UE context.  Is the response message used for confirming the setup of the UE context or change of the UE context information?  For examination purposes, the second instance of “request message” recited in the claim will be interpreted as “response message.”

	Regarding claims 47, 49, and 51, the claims are interpreted and rejected for the same reason as claim 45.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2019/0150220 A1, provisional application no. 62/514,786), hereinafter referred to as Byun, in view of Ko (US 2013/0322270 A1).

	Regarding claim 16, Byun teaches a method performed by a central unit (CU) node (Byun - provisional page 7 step 5, note the gNB CU sends to the gNB), the method comprising:
	transmitting to a distributed unit (DU) node, a request message (Byun - Fig. 12, provisional Fig. 4; Paragraph [0088], provisional page 7 step 5, note the gNB CU sends to the gNB DU the Bearer Setup Request message) including:
	identification information of a data radio bearer (DRB) (Byun - Paragraph [0088], provisional page 7 step 5, note the request message may include SRB ID),
	information related to quality of service (QoS) of the DRB (Byun - Paragraph [0088], provisional page 7 step 5, note the request message may include bearer level QoS parameters), and 
(Byun - Paragraph [0088], provisional page 7 step 5, note the request message may include RLC configuration); and 
	receiving, from the DU node, a response message according to the request message (Byun - Fig. 12, provisional Fig. 4; Paragraph [0091], provisional page 8 step 7, note the gNB DU responds with the Bearer Setup Response message to the gNB CU),
	wherein the response message includes identification information of one or more DRBs successfully established or modified (Byun - Paragraph [0091], provisional page 8 step 7, note the gNB DU responds with the Bearer Setup Response message to the gNB CU in order to indicate that the requested bearer is established, the response may include SRB ID).
	Byun does not teach wherein the RLC mode information indicates one of modes including an RLC-acknowledged mode (AM) and RLC unacknowledged mode (UM).
	In an analogous art, Ko teaches wherein the RLC mode information indicates one of modes including an RLC-acknowledged mode (AM) and RLC unacknowledged mode (UM) (Ko - Paragraph [0028], note the RLC mode information contained in the Radio Bearer Setup Message is normally set as “Unacknowledged mode”; RLC unacknowledged and acknowledged modes are conventional in the art (refer to Paragraph [0054] of Byun)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko into Byun in order to indicate the RLC mode within the RLC configuration information of the request message of Byun to improve reliability on delay-sensitive connections (Ko - Paragraph [0028]).

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 16, except the claim is written from the perspective of the distributed unit (DU) node.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 16, except the claim is written in an apparatus claim format, which is taught by Byun (Byun - Fig. 17; Paragraph [0160], note a CU of a base station 1720 includes a processor 1712 and a transceiver 1723).

	Regarding claim 37, the claim is interpreted and rejected for the same reason as claim 16, except the claim is written in an apparatus claim format and from the perspective of the distributed unit (DU) node, which is taught by Byun (Byun - Fig. 17; Paragraph [0159], note a DU of a base station 1710 includes a processor 1711 and a transceiver 1713).

Claims 22, 29, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Ko as applied to claims 16, 23, 30, and 37 above, and further in view of Byun et al. (US 2018/0338277 A1, provisional application no. 62/519,889), hereinafter referred to as Byun(2).

	Regarding claim 22, the combination of Byun and Ko, specifically Byun teaches wherein the request message is transmitted via F1 interface and the response message is received via F1 interface (Byun - Fig. 12, provisional Fig. 4; Paragraph [0085], provisional page 4 solution 1, note an interface between the CU and the DU may be represented by Xu or F1,
	wherein the CU node is associated with a radio resource control (RRC), packet data convergence protocol (PDCP) (Byun - Paragraph [0010], provisional page 3 option 2, note RRC and PDCP are in the central unit), and 
	wherein the DU node is associated with a radio link control (RLC) layer, a medium access control (MAC) layer, and a physical (PHY) layer (Byun - Paragraph [0010], provisional page 3 option 2, note RLC, MAC, physical layer, and RF are in the distributed unit).
	The combination of Byun and Ko does not teach wherein the CU node is associated with a service data adaptation protocol (SDAP).
	In an analogous art, Byun(2) teaches wherein the CU node is associated with a service data adaptation protocol (SDAP) (Byun(2) - Paragraph [0105], provisional page 2 technical problems, note the CU may be a logical node which hosts radio resource control (RRC), service data adaptation protocol (SDAP), and packet data convergence protocol (PDCP) layers of the gNB).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Byun(2) into the combination of Byun and Ko in order to allow transmission of system information to a UE in a communication system with a CU and DU (Byun(2) - Paragraphs [0105] and [0106], provisional page 2 technical problems).

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 22.
	Regarding claim 36, the claim is interpreted and rejected for the same reason as claim 22.
	Regarding claim 43, the claim is interpreted and rejected for the same reason as claim 22.

Claims 44, 46, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Ko as applied to claims 16, 23, 30, and 37 above, and further in view of Wong et al. (US 2019/0182743 A1), hereinafter referred to as Wong.

	Regarding claim 44, the combination of Byun and Ko does not teach wherein the request message further includes: uplink configuration information for indicating one of uplink (UL) scheduling schemes including: a scheme that UL scheduling is not performed at the DU node, a scheme that UL scheduling is only performed at the DU node, and a scheme that UL scheduling is performed at the DU node and another node.
	In an analogous art, Wong teaches wherein the request message further includes:
	uplink configuration information for indicating one of uplink (UL) scheduling schemes (Wong - Paragraph [0048], note the terminal device may be configured with one or more of the distributed nodes) including:
	a scheme that UL scheduling is not performed at the DU node,
	a scheme that UL scheduling is only performed at the DU node, and
	a scheme that UL scheduling is performed at the DU node and another node (Wong - Paragraph [0048], note switching and scheduling of the one or more distributed units is done based on measurements by the distributed units of the terminal device uplink signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wong into the combination of Byun and Ko in order to allow UEs to communicate with multiple distributed units/nodes, improving coverage area (Wong - Paragraph [0045]).

	Regarding claim 46, the claim is interpreted and rejected for the same reason as claim 44.
	Regarding claim 48, the claim is interpreted and rejected for the same reason as claim 44.
	Regarding claim 50, the claim is interpreted and rejected for the same reason as claim 44.

Claims 45, 47, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Ko as applied to claims 16, 23, 30, and 37 above, and further in view of Park et al. (US 2018/0367273 A1, provisional application no. 62/520,952), hereinafter referred to as Park.

	Regarding claim 45, the combination of Byun and Ko does not teach wherein the request message comprises a message to request a setup of a user equipment (UE) context or a message to change UE context information, and wherein the response message comprises a message to confirm the setup of the UE context or a message to confirm the change of the UE context information.
	In an analogous art, Park teaches wherein the request message comprises a message to request a setup of a user equipment (UE) context or a message to change UE context information (Park - Paragraph [0266], provisional paragraph [00125], note the central radio access network entity may transmit, to the distributed radio access network entity, a second message, the second message may comprise a UE context modification request message), and
	wherein the response message comprises a message to confirm the setup of the UE context or a message to confirm the change of the UE context information (Park - Paragraph [0267], provisional paragraph [00126], note in response to the second message, the distributed radio access network entity may transmit, to the central radio access network entity, an indication message indicating that the distributed radio access network entity released one or more wireless device context(s)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Byun and Ko in order to allow for UE context release/modification in response to radio link failure (Park - Paragraph [0266], provisional paragraph [00125]).

	Regarding claim 47, the claim is interpreted and rejected for the same reason as claim 45.
	Regarding claim 49, the claim is interpreted and rejected for the same reason as claim 45.
	Regarding claim 51, the claim is interpreted and rejected for the same reason as claim 45.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al. (US 2017/0332372 A1) discloses a gNB with a central unit and a distributed unit, the RLC layer providing transparent, unacknowledged, and acknowledged operation modes.
	Kim (US 2018/0368109 A1) discloses a central unit transmitting UE context setup/release messages to one or more distributed units. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461